Citation Nr: 0831531	
Decision Date: 09/16/08    Archive Date: 09/22/08

DOCKET NO.  98-10 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for the removal of 
lower teeth secondary to service-connected maxillary 
sinusitis.

2.  Entitlement to service connection for left eye 
pseudophakia.

3.  Entitlement to an increased rating for bronchial asthma, 
currently rated as 30 percent disabling.

4.  Entitlement to an increased rating for maxillary 
sinusitis, currently rated as 10 percent disabling.

5.  Entitlement to an increased rating for a left inguinal 
hernia, currently rated as 0 percent disabling.

6.  Entitlement to an increased rating for scars on the 
dorsal aspect of both feet, currently rated as 0 percent 
disabling.

7.  Entitlement to an increased rating for conjunctivitis, 
currently rated as 0 percent disabling.

8.  Entitlement to special monthly pension.

9.  Entitlement to a total disability rating for compensation 
based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1952 to 
February 1958.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions of a Department of Veterans 
Affairs (VA) Regional Office (RO) that denied the claims 
enumerated above.

In written correspondence, the veteran has argued that the 
1978 reduction of the ratings for his service-connected 
disabilities was improper.  In a June 1983 decision, the 
Board determined that the reductions were proper.  The 
veteran raised a motion for reconsideration of this decision, 
which was denied by the Board in June 1994.  The June 1983 
Board decision is final, and not subject to revision unless 
the veteran raises a claim of entitlement to revision of the 
June 1983 decision on the grounds of clear and unmistakable 
error.  See 38 U.S.C.A. § 7111 (West 2002).  Significantly, 
while the veteran has submitted numerous statements in 
support of his contention that the reductions were improper, 
he has not alleged that the June 1983 Board decision was 
clearly and unmistakably erroneous in finding that the 
reductions were proper.  In order for a claimant to 
successfully establish a valid claim of clear and 
unmistakable error in a final Board decision, the claimant 
must articulate with some degree of specificity what the 
alleged error is, and, unless the alleged error is the kind 
of error that, if true, would be clearly and unmistakably 
erroneous on its face, the claimant must provide persuasive 
reasons explaining why the result of the final rating 
decision would have been manifestly different but for the 
alleged error.  38 C.F.R. § 20.1403 (2007).  The Board 
emphasizes that while the veteran has not yet filed such a 
claim, he may do so at any time.

The issues of entitlement to service connection for the 
removal of lower teeth secondary to service-connected 
maxillary sinusitis, entitlement to increased ratings for 
bronchial asthma, maxillary sinusitis, a left inguinal 
hernia, scars on the dorsal aspect of both feet, and 
conjunctivitis, and entitlement to special monthly pension, 
and a TDIU rating are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran's left pseudophakia is related to a cataract that 
first manifested many years after his separation from 
service.  It is not related to his service or to any incident 
therein, including service-connected conjunctivitis.


CONCLUSION OF LAW

The veteran's left pseudophakia was not incurred in or 
aggravated by the veteran's active service, and is unrelated 
to the veteran's service-connected conjunctivitis.  
38 U.S.C.A. §§ 1110, 1131; 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309, 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007), 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007), 
requires VA to assist a claimant at the time that he or she 
files a claim for benefits.  As part of this assistance, VA 
is required to notify claimants of what they must do to 
substantiate their claims. 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1).

The notice required by the VCAA can be divided into three 
elements.  Specifically, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that the claimant is to 
provide; and (3) that VA will attempt to obtain.  38 C.F.R. § 
3.159(b)(1) (2007); Pelegrini v. Principi, 18 Vet. App. 112 
(2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including:  (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).

In the present case, the veteran's claim was filed prior to 
the enactment of VA's current notice requirements.  Thus 
notice was provided to the veteran subsequent to the initial 
AOJ decisions in  July 2002, April 2007, and August 2007.  
The veteran's claim was readjudicated after each notice was 
provided and sufficient time had been allowed for him to 
respond.  These notices, read as a whole, appropriately 
advised the veteran of all the notice elements listed above.

Although notice was provided after the initial adjudication, 
the Board finds that the veteran has not been prejudiced 
thereby.  The content of these notices, when read as a whole, 
fully comply with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  His 
claim was subsequently readjudicated after providing the 
veteran with an opportunity to respond to each notice.  
Furthermore, the veteran was told it was his responsibility 
to support the claim with appropriate evidence, and he was 
provided with the text of the relevant regulations relating 
to VA's duty to notice and assist.

In March 2006 that a disability rating or an effective date 
for the award of benefits will be assigned if the benefits 
sought are awarded, as required by Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  

Therefore, adequate notice was provided to the appellant with 
respect to his claim for service connection prior to the 
transfer and certification of the veteran's case to the Board 
that complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b).

As to VA's duty to assist, VA has associated with the claims 
file the veteran's treatment records, and afforded him VA 
examinations in August 1999, March 2004, and February 2006.  
In addition, the veteran was offered the opportunity to 
testify before the RO and the Board, but he declined such 
offer.  The Board finds these actions have satisfied VA's 
duty to assist with respect to his claims for service 
connection and that no additional assistance is required.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001). 
Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2007).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  
Service connection for some disorders will be rebuttably 
presumed if manifested to a compensable degree within a year 
following active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007).  The 
veteran's cataract and subsequent pseudophakia, however, are 
not conditions for which service connection may be granted on 
a presumptive basis.

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2007).  

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service-
connected.  38 C.F.R. § 3.310 (2007).  Secondary service 
connection is permitted based on aggravation; compensation is 
payable for the degree of aggravation of a non-service-
connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between the disability and an injury or disease 
incurred in service.  Establishing service connection on a 
secondary basis essentially requires evidence sufficient to 
show:  (1) that a current disability exists; and (2) that the 
current disability was either caused or aggravated by a 
service-connected disability.  38 C.F.R. § 3.303, 3.310.

The veteran contends that he developed a cataract in his left 
eye as a result of his period of active service.  More 
particularly, he contends that his cataract developed as a 
result of his service-connected conjunctivitis.  Because his 
left pseudophakia is the result of the removal of the left 
eye cataract, he asserts he is entitled to service connection 
for the left eye pseudophakia.

The veteran's service medical records are negative for any 
findings of refractive error or cataracts.  The Board 
accordingly finds that there was no combination of 
manifestations sufficient to identify cataracts so as to 
establish chronicity of such claimed disorder during service.  
38 C.F.R. § 3.303(b).

Post-service treatment records show that the veteran was 
first diagnosed with bilateral incipient cataracts in July 
1987.  Early senile bilateral cataracts were diagnosed on VA 
examination in May 1995.  He continued to receive periodic 
treatment for his left cataract until he underwent surgical 
removal of the cataract with implantation of an intraocular 
lens in September 2003.  The veteran's left eye condition has 
since been diagnosed as pseudophakia.  At no time has any 
treating provider related his cataracts to any incident of 
his period of active service, including his service-connected 
conjunctivitis.

The veteran underwent VA examination of the eyes in August 
1999, March 2004, and February 2006, as a result of each of 
which he was diagnosed with a left senile cataract, and 
following the removal of the cataract, left pseudophakia.  
None of the examiners opined as to whether the veteran's left 
senile cataract and subsequent pseudophakia were related to 
his period of active service, including to his service-
connected conjunctivitis.  Despite that none of these 
examiners provided an etiological opinion regarding the 
development of the left cataract, or as to whether the 
service-connected conjunctivitis aggravated the cataract or 
subsequent pseudophakia, the Board finds that an additional 
examination and opinion are not warranted, as there is no in-
service evidence of any eye problems, and no probative or 
competent evidence suggesting a relationship between active 
service and the development of cataracts, or a relationship 
between the service-connected conjunctivitis and the left 
cataract or subsequent pseudophakia.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F. 3d 1328 
(1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  In 
this case, there is no probative evidence establishing a 
medical nexus between military service and the veteran's 
current left pseudophakia.  Thus, service connection on a 
direct basis is not warranted.  Boyer v. West, 210 F.3d 1351 
(Fed. Cir. 2000).  Nor is service connection on a secondary 
basis warranted, as there is no probative evidence 
demonstrating a relationship between the veteran's cataracts 
and his service-connected conjunctivitis.  

The veteran does not assert that his left cataract first 
manifested during his active service.  Rather, he asserts 
that his left cataract and subsequent pseudophakia developed 
as a result of his service-connected conjunctivitis.  
However, as a layperson, the veteran is not competent to give 
a medical opinion on causation or aggravation of a medical 
condition.  Bostain v. West, 11 Vet. App. 124 (1998); Routen 
v. Brown, 10 Vet. App. 183 (1997); Espiritu v. Derwinski, 2 
Vet. App. 492 (1992) (layperson is generally not capable of 
opining on matters requiring medical knowledge).  The Board 
acknowledges that the veteran is competent to give evidence 
about what he experienced.  Layno v. Brown, 6 Vet. App. 465 
(1994).  Additionally, the veteran's statements may be 
competent to support a claim for service connection where the 
events or the presence of disability, or symptoms of a 
disability are subject to lay observation.  38 U.S.C.A. 
§ 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F.3d 1331 (2006).  However, the relationship 
between conjunctivitis and cataracts is not subject to lay 
diagnosis.  The veteran does not have the medical expertise 
to provide an opinion regarding the etiology.  In sum, the 
issue does not involve a simple diagnosis.  While the veteran 
purports that service-connected conjunctivitis resulted in 
the development of a left cataract, his statements alone are 
not competent to provide either a diagnosis or the medical 
nexus, and a medical professional has not made this 
connection.  Thus, the veteran's lay assertions are not 
competent or sufficient.  Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007).

In the present case, there is no competent medical evidence 
that the veteran's left pseudophakia is linked to service, 
including to his service-connected conjunctivitis.  No 
probative, competent medical evidence exists of a 
relationship between this condition and the veteran's 
service.  Voerth v. West, 13 Vet. App. 117 (1999); McManaway 
v. West, 13 Vet. App. 60 (1990); Savage v. Gober, 10 Vet. 
App. 488 (1997).  The Board concludes that the veteran's left 
cataract and subsequent left pseudophakia were not incurred 
in or aggravated by his service.

As the preponderance of the evidence is against the claim for 
service connection, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for left eye pseudophakia is denied.


REMAND

Additional development is needed prior to further disposition 
of the claim for service connection for the removal of lower 
teeth secondary to service-connected maxillary sinusitis, the 
claims of entitlement to increased ratings for bronchial 
asthma, maxillary sinusitis, a left inguinal hernia, scars on 
the dorsal aspect of both feet, and conjunctivitis, and the 
claims of entitlement to special monthly pension, and a TDIU 
rating.

The notice requirements of the relevant law require VA to 
notify the veteran of what information or evidence is 
necessary to substantiate the claim; what subset of the 
necessary information or evidence, if any, the claimant is to 
provide; what subset of the necessary information or 
evidence, if any, the VA will attempt to obtain; and a 
general notification that the claimant may submit any other 
evidence he has in his possession that may be relevant to the 
claims.  38 U.S.C.A. § 5103 (West 2002); Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

For a claim for increased compensation, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that VA notify the claimant that to 
substantiate a claim the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Further, if the Diagnostic Code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life (such as a 
specific measurement or test result), the Secretary must 
provide at least general notice of that requirement to the 
claimant.  Additionally, the claimant must be notified that 
should an increase in disability be found, a disability 
rating will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in severity of a 
particular disability from noncompensable to as much as 100 
percent (depending on the disability involved), based upon 
the nature of the symptoms of the condition for which 
disability compensation is being sought, their severity and 
duration, and their impact upon employment and daily life.  
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation, to include competent 
lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  

Here, a review of the claims folder shows that sufficient 
notice has not been sent to the veteran.  The RO provided the 
veteran with notice letters in March 2002, July 2002, April 
2007, and August 2007.  These notice letters did not 
specifically notify the veteran that he should provide 
evidence of the effect that worsening disabilities had on his 
employment and daily life (such as a specific measure or 
test).  The letter also did not notify the veteran that 
should an increase in disability be found, a disability 
rating will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in severity of a 
particular disability from noncompensable to as much as 100 
percent (depending on the disability involved), based on the 
nature of the of the symptoms of the condition for which the 
disability compensation is being sought, including their 
severity and duration, and their impact on employment and 
daily life.  Thus, on remand the RO should provide corrective 
notice.  

Next, VA treatment records are outstanding.  The veteran 
claims entitlement to service connection for the removal of 
lower teeth secondary to his service-connected sinusitis.  
Based upon statements submitted by the veteran, his teeth 
appear to have been removed in 1994.  There are no clinical 
records of record, however, that demonstrate the removal of 
any teeth.  It appears that the RO has not requested VA 
treatment records at any time throughout the pendency of this 
appeal; the only VA records that have been associated with 
the file are those that the veteran has submitted himself.  
As there are numerous gaps of time in between the variously 
submitted records, additional VA treatment records are 
outstanding. Because these may include records that are 
pertinent to the veteran's claims, they are relevant and 
should be obtained.  38 C.F.R. § 3.159(c)(2) (2007); Bell v. 
Derwinski, 2 Vet. App. 611 (1992).

In an August 1990 letter, the veteran noted that he had been 
awarded disability benefits from the Social Security 
Administration (SSA) due to his various disabilities.  
Because the decision and the records upon which this grant of 
benefits was based are not included in the claims folder, 
these should be obtained on remand.

With regard to the claim for a TDIU rating, in a statement 
received in May 2004, the veteran disagreed with the denial 
of his claim for a TDIU rating in the May 2004 rating 
decision.  It does not appear from a review of the claims 
file that the veteran has been issued a statement of the case 
on that issue.  Where a notice of disagreement has been filed 
with regard to an issue, and a statement of the case has not 
been issued, the appropriate Board action is to remand the 
issue for issuance of a statement of the case.  Manlincon v. 
West, 12 Vet. App. 238 (1999).  

Next, with regard to the claims for increased ratings, VA's 
duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159(c)(4) (2007).  In numerous 
written statements, the veteran has alleged that his service-
connected bronchial asthma, maxillary sinusitis, inguinal 
hernia, scars, and conjunctivitis disabilities have increased 
in severity since the date of the last VA examinations.  The 
veteran was last afforded VA examinations in March 2004.  As 
such, VA is required to afford him a contemporaneous VA 
examination to assess the current nature, extent and severity 
of his service-connected disabilities.  See Palczewski v. 
Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 
Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 
60 Fed. Reg. 43186 (1995).  Thus, the Board has no discretion 
and must remand the claims.  

Finally, with regard to the claim of entitlement to special 
monthly pension, the Board finds that this claim is 
inextricably intertwined with the veteran's pending claims 
for service connection and increased ratings, as the 
resolution of those claims might have bearing upon the claims 
for special monthly pension.  The appropriate remedy where a 
pending claim is inextricably intertwined with claim 
currently on appeal is to defer adjudication of the claim on 
appeal pending the adjudication of the inextricably 
intertwined claim.  Harris v. Derwinski, 1 Vet. App. 180 
(1991).

Accordingly, the case is REMANDED for the following actions:

1.  Provide the veteran with notice that 
complies with the requirements of 
Vazquez-Flores v. Peak, 22 Vet. App. 37 
(2008).  Specifically, the notice should 
advise the veteran that to substantiate 
his claims for increased ratings, he must 
provide, or ask VA to obtain, medical or 
lay evidence demonstrating a worsening or 
increased severity of the disability and 
the effect that worsening has on his 
employment and daily life.  The veteran 
should also be afforded a copy of the 
applicable criteria needed for increased 
(higher) ratings under the applicable 
Diagnostic Codes for rating his asthma, 
sinusitis, inguinal hernia, scar, and 
conjunctivitis, effective as of the date 
the veteran filed his claims, and as 
amended during the pendency of the 
appeal.  Also advise the veteran that if 
an increase in disability is found, a 
disability rating will be determined by 
applying relevant Diagnostic Codes, which 
typically provide for a range in severity 
of a particular disability from 0 percent 
to as much as 100 percent (depending on 
the disability involved), based on the 
nature of the symptoms of the condition 
for which disability compensation is 
being sought, their severity and 
duration, and their impact upon 
employment and daily life.  In addition, 
provide examples of the types of medical 
and lay evidence that the veteran may 
submit (or ask VA to obtain) that are 
relevant to establishing entitlement to 
increased compensation, to include 
competent lay statements describing 
symptoms, medical and hospitalization 
records, medical statements, employer 
statements, job application rejections, 
and any other evidence showing an 
increase in the disability or exceptional 
circumstances relating to the disability.

2.  Obtain and associate with the 
claims file records from the San Juan, 
Puerto Rico, VA Medical Center dated 
from January 1994 to the present, 
including records of dental treatment.

3.  Contact the Social Security 
Administration and request that agency 
to provide a copy of the administration 
decision granting the veteran 
disability benefits as well as the 
medical records upon which the decision 
is based.

4.  After obtaining VA treatment 
records dated since January 1994, 
schedule the veteran for a VA 
respiratory examination to determine 
the current severity of his bronchial 
asthma.  The claims folder should be 
made available to and reviewed by the 
examiner prior to completion of the 
examination report, and the examination 
report should reflect that the claims 
folder was reviewed.  All indicated 
tests and studies must be conducted. 
Clinical findings should be elicited so 
that both the old and new rating 
criteria may be applied.  See 38 C.F.R. 
§ 4.97, DC 6602 (prior to and after 
October 6, 2006).  The rationale for 
all opinions should be explained in 
detail.

5.  After obtaining VA treatment 
records dated since January 1994, 
schedule the veteran for a VA sinus 
examination for the purpose of 
ascertaining the current severity of 
his service-connected maxillary 
sinusitis.  The claims folder should be 
made available to and reviewed by the 
examiner prior to completion of the 
examination report, and the examination 
report should reflect that the claims 
folder was reviewed.  All indicated 
tests and studies must be conducted.  
The examiner should specifically 
comment as to whether the veteran 
experiences three or more episodes of 
sinusitis per year that require the use 
of antibiotics for four to six weeks, 
or whether he experiences six or more 
non-incapacitating episodes of 
sinusitis per year, characterized by 
headaches, pain, and purulent discharge 
or crusting.  The rationale for all 
opinions should be explained in detail.

6.  After obtaining VA treatment 
records dated since January 1994, 
schedule the veteran for a VA digestive 
examination for the purpose of 
ascertaining the current severity of 
his service-connected left inguinal 
hernia.  The claims folder should be 
made available to and reviewed by the 
examiner prior to completion of the 
examination report, and the examination 
report should reflect that the claims 
folder was reviewed.  All indicated 
tests and studies must be conducted.  
The examiner should specifically 
determine whether the veteran currently 
has a recurrent hernia, and if so, 
whether it is readily reducible.  The 
rationale for all opinions should be 
explained in detail.

7.  After obtaining VA treatment 
records dated since January 1994, 
schedule the veteran for a VA skin 
examination to determine the current 
severity of the scars on the dorsal 
aspect of both feet and the post-
surgical scars from the left inguinal 
hernia.  The claims folder should be 
made available to and reviewed by the 
examiner prior to completion of the 
examination report, and the examination 
report should reflect that the claims 
folder was reviewed.  All indicated 
tests and studies must be conducted.  
Clinical findings should be elicited so 
that both the old and new rating 
criteria may be applied.  See 38 C.F.R. 
§ 4.118, DCs 7801, 7804, 7805 (prior to 
August 30, 2002); 38 C.F.R. § 4.118, 
DCs 7801, 7804, 7805 (since August 31, 
2002).  The rationale for all opinions 
should be explained in detail.

8.  After obtaining VA treatment 
records dated since January 1994, 
schedule the veteran for a VA eye 
examination for the purpose of 
ascertaining the current severity of 
his service-connected bilateral 
conjunctivitis.  The claims folder 
should be made available to and 
reviewed by the examiner prior to 
completion of the examination report, 
and the examination report should 
reflect that the claims folder was 
reviewed.  All indicated tests and 
studies must be conducted.  The 
examiner should specifically provide 
findings regarding any loss of vision 
secondary to the conjunctivitis.  The 
rationale for all opinions should be 
explained in detail.

9.  After obtaining VA treatment, 
schedule the veteran for a dental 
examination.  The claims file should be 
made available and reviewed by the 
examiner.  Any testing deemed necessary 
by the examiner should be conducted and 
the results of such tests should be 
addressed in the report.  The examiner 
should provide an opinion, with 
complete rationale, with respect to any 
currently noted tooth loss, is it more 
likely than not, as likely as, or less 
likely than not, that (a) the veteran's 
tooth loss is related to his service-
connected sinusitis; and (b) whether 
the veteran's service-connected 
sinusitis made worse any other 
condition that may have caused tooth 
loss.  

10.  Then, readjudicate the veteran's 
claims.  If any action remains adverse 
to the veteran, issue a supplemental 
statement of the case and allow an 
appropriate opportunity for response.  
Thereafter, return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


